DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “the images of know subjects being on a data store” should be “the images of known subjects being on a data store”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1 and 18 recite(s) recognising a human face by: “comparing captured images with images of known subjects to determine whether a captured image matches an image of a known subject, the images of know subjects being on a data store; outputting a match result of matching images when one of the captured images matches one of the images of the known subjects; carrying out, at the second location, a visual comparison of the displayed matching images, by a human viewer; and receiving a user input indicating confirmation of matching based on the visual comparison, when the human viewer decides that the displayed matching images are a true match” which is classified as the abstract idea of mental process. See MPEP 2106.04(a)(2) III. MENTAL PROCESSES. This judicial exception is not integrated into a practical application because generically recited computer elements, i.e. imaging device, processor, a comparator, a transmitter, input/output means, and a display, do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. See MPEP 2106.04(a)(2) III. C.  A Claim That Requires a Computer May Still Recite a Mental Process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements “capturing images of faces at a first location with an imaging device; transmitting, automatically under processor control, the match result, comprising the matching images as captured and known, to a device at a second location that is remote from the first location; displaying the matching images on the device at the second location; and transmitting the confirmation of matching to a device at a third location that is remote from said second location and displaying the confirmation of matching on the device at the third location” are well-understood, routine, conventional activities previously known to the industry, which are recited at a high level of generality those of ordinary skill in the art would recognize, or as recognized by the courts. See MPEP § 2106.05(d) II. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity which are applicable on this case:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Dependent claims 2-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 14, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg et al (US 7,558,408 B1).

As to claim 1, Steinberg discloses a method of recognising a human face (FIGS. 1a-1c), comprising the steps of: 
capturing images of faces at a first location with an imaging device (FIG. 1b, captured images 1315 by image capture device 1300; col. 3, lines 3-6); 
comparing, automatically under processor control, the captured images with images of known subjects to determine whether a captured image matches an image of a known subject, the images of know subjects being on a data store (FIGS. 4a-4b, steps 4210-4270; see col. 3, lines 14-23, A workflow module compares the extracted faceprint to a database of archived faceprints previously determined to correspond to one or more known identities. The workflow module determines based on the comparing whether the new faceprint corresponds to any of the one or more known identities, and associates the new faceprint and normalized face region with a new or known identity within a database including other data corresponding to the archived faceprints and associated parent images for performing further comparisons with further faceprints; see col. 10, lines 57-67, An image detection module determines when new images are added to the image collection … compares their faceprints with a database of "known faceprints");
outputting, automatically under processor control, a match result of matching images when one of the captured images matches one of the images of the known subjects (FIGS. 4a-4b, steps 4250-4290; col. 23, lines 5-14, Once a match has been determined and the current Faceprint has been added to the Face Recognition Data for the "known person" who was matched, the system next creates a link from the Image Data to the database profile of that "known person" … Finally a message detailing the successful match is sent to the Message Module [4290] which may store, forward, or display it); 
transmitting, automatically under processor control, the match result, comprising the matching images as captured and known, to a device at a second location that is remote from the first location (see user interface modules in FIGS. 1a-1b; col. 11, lines 50-66: If, however, there are several equally probable identity matches, or the workflow module is running in " manual" or "learning" mode, then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30); 
displaying the matching images on the device at the second location (FIGS. 14a-14d; col. 11, lines 50-66: then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30: It begins by loading the Manual Recognition List [4310] and loading the first face candidate region from that list [4320]. This face candidate region is next presented to the user of the system via a dialog box [4330]. This dialog box includes the current face candidate region and, if the associated Faceprint was processed by the auto-identification algorithm, a number of potential matching faces of "known persons" may also be explicitly displayed); 
carrying out, at the second location, a visual comparison of the displayed matching images, by a human viewer (FIG. 4b, step 4330; see col. 11, lines 50-66, the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; col. 23, lines 18-55, This face candidate region is next presented to the user of the system via a dialog box [4330]. This dialog box includes the current face candidate region and, if the associated Faceprint was processed by the auto-identification algorithm, a number of potential matching faces of "known persons" may also be explicitly displayed … A message detailing the successful match may be sent to the Message Module which may store, forward, or display it);  
receiving a user input indicating confirmation of matching based on the visual comparison, when the human viewer decides that the displayed matching images are a true match (FIG. 4b, step 4340-4350; col. 11, lines 50-66; col. 23, lines 18-55: Once all of the face candidate regions on the Auto Recognition List have been processed the system must next consider any face candidate regions which are on the Manual Recognition List … This face candidate region is next presented to the user of the system via a dialog box [4330]. This dialog box includes the current face candidate region and, if the associated Faceprint was processed by the auto-identification algorithm, a number of potential matching faces of "known persons" may also be explicitly displayed. In addition the user may be provided with a browsable list of all "known persons" to select from and an option to create a new "known person" … Given that the user does identify the face candidate region, then the associated Faceprint is added to a new Identity Grouping for that person and a new Face Class is also created for the Faceprint [4350]); and 
transmitting the confirmation of matching to a device at a third location that is remote from said second location and displaying the confirmation of matching on the device at the third location (see Image Classification Database in FIGS. 1a-1c which is updated If the Faceprint can be clearly associated with a single identity region then the face is considered to be positively identified; col. 23, lines 18-55: Once all of the face candidate regions on the Auto Recognition List have been processed the system must next consider any face candidate regions which are on the Manual Recognition List … A cross-link is also added to the profile of the matched "known person" which associates the image with that person. A message detailing the successful match may be sent to the Message Module which may store, forward, or display it; see col. 10, lines 50-54; a collection of images is typically stored on a personal computer, although alternatively it may also be stored on a local database server, or on a remote server which is accessed over a network; see also col. 19, lines 30-52).

As to claim 2, Steinberg further discloses wherein said match result is output when one of the captured images matches one of the images of the known subjects with a degree of matching that is above a predetermined threshold (FIGS. 4a-4b, steps 4250-4290; col. 5, lines 1-10). 

As to claim 4, Steinberg further discloses wherein said user input is effected by the human viewer activating a key or device to indicate a true match (FIGS. 14a-14d; FIG. 1b, user interface modules 1200; see col. 23, lines 23-30: This face candidate region is next presented to the user of the system via a dialog box). 

As to claim 5, Steinberg further discloses further comprising the step of displaying the confirmation of matching at said device at the third location, the confirmation of matching indicating by text and/or graphically that the match has been confirmed (FIGS. 14a-14d; see col. 23, lines 54-56: A message detailing the successful match may be sent to the Message Module which may store, forward, or display it, depending on the administrative settings of the system). 

As to claim 6, Steinberg further discloses wherein said confirmation of matching includes the matching image of known subject (FIGS. 14a-14d). 

As to claim 7, Steinberg further discloses wherein said confirmation of matching includes text to indicate details of the subject of the confirmed match (FIGS. 14a-14d). 

As to claim 8, Steinberg further discloses wherein at least some of said images of known subjects are stored at said second location and, for such images, the match result received from the first location includes identifying data to identify the matching image of the known subject, which is then displayed at said second location, along with the image of the captured face (FIGS. 14a-14d; col. 11, lines 50-66: then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30: It begins by loading the Manual Recognition List [4310] and loading the first face candidate region from that list [4320]. This face candidate region is next presented to the user of the system via a dialog box [4330]. This dialog box includes the current face candidate region and, if the associated Faceprint was processed by the auto-identification algorithm, a number of potential matching faces of "known persons" may also be explicitly displayed). 

As to claim 9, Steinberg further discloses wherein, at the second location, the user input includes a key or device to indicate a false match and, upon activation of that key or device, the result of the confirmation of matching is a negative result, indicating that the viewer does not consider that the displayed matching images are a true match (FIGS. 14a-14d; FIG. 1b, user interface modules 1200; see col. 23, lines 23-30: This face candidate region is next presented to the user of the system via a dialog box). 

As to claim 10, Steinberg further discloses wherein, at the second location, the user input includes a key or device to indicate on a predetermined scale the confidence of the viewer that the displayed matching images are a true match (FIGS. 14a-14d, see percentage associated with images). 

As to claim 14, Steinberg further discloses wherein the human viewer is a `Super Recogniser` (FIG. 4b, step 4330; see col. 11, lines 60-66).  

As to claim 17, Steinberg further discloses wherein said match result is aggregated with the result of the user input indicating confirmation of matching from at least one said second location (col. 11, lines 50-66: If, however, there are several equally probable identity matches, or the workflow module is running in " manual" or "learning" mode, then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30: Given that the user does identify the face candidate region, then the associated Faceprint is added to a new Identity Grouping for that person and a new Face Class is also created for the Faceprint [4350], or if the Faceprint is within a predetermined minimum distance of an existing Identity Grouping then that Identity Grouping is enlarged to encompass the Faceprint). 

As to claim 18, Steinberg discloses a system for recognising a human face (FIGS. 1a-1c), the system comprising 
an imaging device arranged to capture images of faces at a first location (FIG. 1b, captured images 1315 by image capture device 1300; col. 3, lines 3-6); a comparator arranged to compare the captured images with images of known subjects (FIGS. 4a-4b, steps 4210-4270; see col. 3, lines 14-23); an output means arranged to output a match result when one of the captured images matches one of the images of the known subjects (FIGS. 4a-4b, steps 4250-4290; col. 3, lines 24-27; col. 23, lines 5-14); a transmitter arranged to transmit a match result, comprising matching images as captured and known, to a second location that is remote from the first (see user interface modules in FIGS. 1a-1b; col. 11, lines 50-66: If, however, there are several equally probable identity matches, or the workflow module is running in " manual" or "learning" mode, then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30);  a display arranged to display the matching images at the second location (FIGS. 14a-14d; col. 11, lines 50-66: then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30: It begins by loading the Manual Recognition List [4310] and loading the first face candidate region from that list [4320]. This face candidate region is next presented to the user of the system via a dialog box [4330]. This dialog box includes the current face candidate region and, if the associated Faceprint was processed by the auto-identification algorithm, a number of potential matching faces of "known persons" may also be explicitly displayed); an input means at the second location arranged to receive an input from a human viewer of the display (FIG. 4b, step 4330; see col. 11, lines 50-66; col. 23, lines 23-30), to indicate a manual confirmation of matching, when the human viewer decides that the displayed matching images are a true match (see user interface modules in FIGS. 1a-1b; col. 11, lines 50-66: If, however, there are several equally probable identity matches, or the workflow module is running in " manual" or "learning" mode, then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30); and a transmitter at the second location arranged to transmit the result of the manual confirmation to a third location that is remote from said second location (see Image Classification Database  in FIGS. 1a-1c which is updated If the Faceprint can be clearly associated with a single identity region then the face is considered to be positively identified; col. 23, lines 23-30: Given that the user does identify the face candidate region, then the associated Faceprint is added to a new Identity Grouping for that person and a new Face Class is also created for the Faceprint [4350]; see col. 10, lines 50-54; a collection of images is typically stored on a personal computer, although alternatively it may also be stored on a local database server, or on a remote server which is accessed over a network; see also col. 19, lines 30-52): the system being configured to perform a method according to claim 1 (see rejection of claim 1 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al (US 7,558,408 B1) in view of Ozog (US 10027727 B1).

As to claim 3, Steinberg fails to explicitly disclose wherein the first location and the third location are the same location.
However, Ozog teaches wherein the first location and the third location are the same location (col. 7, lines 37-50; see FIGS. 9-11).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Steinberg using Ozog’s teachings to include wherein the first location and the third location are the same location in order to improve face detection (Ozog; col 20, lines 55-65).

As to claim 11, Steinberg fails to explicitly disclose wherein there are a plurality of second locations, each of which receives the same match result from the first location, and at each of which a human viewer may provide another user input indicating confirmation of matching. 
However, Ozog teaches wherein there are a plurality of second locations, each of which receives the same match result from the first location (FIG. 1, clients 106), and at each of which a human viewer may provide another user input indicating confirmation of matching (FIG. 4; see FIGS. 6-7).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Steinberg using Ozog’s teachings to include wherein there are a plurality of second locations, each of which receives the same match result from the first location, and at each of which a human viewer may provide another user input indicating confirmation of matching in order to improve face detection (Ozog; col 20, lines 55-65).

As to claim 12, the combination of Steinberg and Ozog further discloses wherein the user inputs indicating confirmation of matching from the plurality of second locations for a given match result are aggregated at the third location (Ozog; see col. 13, lines 8-12). 

As to claim 13, Steinberg fails to explicitly disclose wherein a data store at the third location stores rating data for a plurality of human viewers and the rating data for a given one of the viewers is applied to each user input indicating confirmation of matching received from that viewer, such that the user input indicating confirmation of matching is weighted by the rating data. 
However, Ozog teaches wherein a data store at the third location stores rating data for a plurality of human viewers and the rating data for a given one of the viewers is applied to each user input indicating confirmation of matching received from that viewer, such that the user input indicating confirmation of matching is weighted by the rating data (see col. 14, lines 6-43).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Steinberg using Ozog’s teachings to include wherein a data store at the third location stores rating data for a plurality of human viewers and the rating data for a given one of the viewers is applied to each user input indicating confirmation of matching received from that viewer, such that the user input indicating confirmation of matching is weighted by the rating data in order to improve face detection (Ozog; col 20, lines 55-65).

As to claim 15, Steinberg further discloses comprising the further steps of displaying images of known matches to the human viewer (FIGS. 14a-14d).
Steinberg fails to explicitly disclose rating the human viewer in dependence upon the viewer's accuracy in confirming the known matches. 
However, Ozog teaches rating the human viewer in dependence upon the viewer's accuracy in confirming the known matches (see col. 14, lines 6-43).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Steinberg using Ozog’s teachings to include rating the human viewer in dependence upon the viewer's accuracy in confirming the known matches in order to improve face detection (Ozog; col 20, lines 55-65).

As to claim 16, the combination of Steinberg and Ozog further discloses wherein known matches are displayed to the human viewer before and after unconfirmed matches (Steinberg; FIGS. 14a-14d). 

Claims 19 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al (US 7,558,408 B1) in view of Kozakaya et al (US 20040136574 A1).

As to claim 19, Steinberg fails to explicitly disclose wherein said steps of capturing images, comparing the captured images and outputting a match result are effected by: 
providing an array of cameras that are spaced horizontally from one another such that the cameras provide multiple viewpoints of a scene with overlapping fields of view; 
for each of the cameras, generating a sequence of images of an object, normalising each of those images to a canonical view, selecting one or more best normalised image for that camera and passing the or each selected image to a feature extraction processor; 
extracting feature data from each of the selected images using the feature extraction processor; 
comparing the extracted feature data of each of the selected images with stored, corresponding feature data of known 3D objects using a recognition processor; and 
outputting a recognition result when the extracted feature data of at least one of the selected images corresponds to stored, corresponding feature data of at least one of the known 3D objects. 
However, Kozakaya teaches wherein said steps of capturing images, comparing the captured images and outputting a match result are effected by: 
providing an array of cameras that are spaced horizontally from one another such that the cameras provide multiple viewpoints of a scene with overlapping fields of view (FIG. 1, cameras 1-N; see [0037], [0040]); 
for each of the cameras, generating a sequence of images of an object, normalising each of those images to a canonical view, selecting one or more best normalised image for that camera and passing the or each selected image to a feature extraction processor (see [0046], [0068]); 
extracting feature data from each of the selected images using the feature extraction processor (FIG. 1, face feature extracting unit 103; see [0038], [0044]); 
comparing the extracted feature data of each of the selected images with stored, corresponding feature data of known 3D objects using a recognition processor (FIG. 1, person recognizing unit 104; see [0039]-[0040], [0046]); and 
outputting a recognition result when the extracted feature data of at least one of the selected images corresponds to stored, corresponding feature data of at least one of the known 3D objects (FIG. 1, output apparatus 106; see [0039]-[0040], [0047]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Steinberg using Kozakaya’s teachings to include wherein said steps of capturing images, comparing the captured images and outputting a match result are effected by: providing an array of cameras that are spaced horizontally from one another such that the cameras provide multiple viewpoints of a scene with overlapping fields of view; for each of the cameras, generating a sequence of images of an object, normalising each of those images to a canonical view, selecting one or more best normalised image for that camera and passing the or each selected image to a feature extraction processor; extracting feature data from each of the selected images using the feature extraction processor; comparing the extracted feature data of each of the selected images with stored, corresponding feature data of known 3D objects using a recognition processor; and outputting a recognition result when the extracted feature data of at least one of the selected images corresponds to stored, corresponding feature data of at least one of the known 3D objects in order to provide face image processing apparatus capable of performing robust face recognizing operation; the face image processing apparatus can judge the unfair access operation by way of the face photograph, and even when the face feature point cannot be detected due to hiding of this face feature and the shadow, the face image processing apparatus can predict the feature point so as to improve the recognition precision; and while the direction of the face of the person to be identified is considered, the face image processing apparatus checks as to whether or not other persons are mixed into the face image processing operation, so that the face direction can be realized in higher precision (Kozakaya; [0085]).

As to claim 32, the combination of Steinberg and Kozakaya further discloses the system including the array of cameras that are spaced from one another such that the cameras provide multiple viewpoints of the scene with overlapping fields of view (Kozakaya; FIG. 1, cameras 1-N; see [0037], [0040]); for each of the cameras, means for generating a sequence of images of the object, normalising each of those images to a canonical view and selecting at least one best normalised image for that camera (Kozakaya; see [0046], [0068]); the feature extraction processor (Kozakaya; FIG. 1, face feature extracting unit 103; see [0038], [0044]); the recognition processor (Kozakaya; FIG. 1, person recognizing unit 104; see [0039]-[0040], [0046]); a data store that stores said corresponding feature data of known 3D objects (Kozakaya; FIG. 1, registration information holding unit 105; see [0039]-[0040]); and an output device to output said recognition result (Kozakaya; FIG. 1, output apparatus 106; see [0039]-[0040], [0047]): the system being configured to perform a method according to claim 19 (see rejection of claim 19 above). 

Response to Arguments
Applicant's arguments filed on 09/15/2022, regarding 102 rejection of claim 1, have been fully considered but they are not persuasive. 
Applicant argues, at pages 11-12, that Steinberg does not disclose “outputting, automatically under processor control, a match result of matching images when one of the captured images matches one of the images of the known subjects; transmitting, automatically under processor control, the match result, comprising the matching images as captured and known, to a device at a second location that is remote from the first location; displaying the matching images on the device at the second location” because Steinberg’s system only displays possible matches to a user when it cannot automatically decide whether images match. It does not automatically identify a match and then ask a user for confirmation.
The examiner respectfully disagrees. Firstly, the “probable matches” determined by Steinberg’s system are interpreted to encompass applicant claimed “match result”. It is also noted that Applicant’s claim recites “the match result, comprising the matching images” which clearly indicates that there may be a plurality of matching images. Secondly, Steinberg discloses in col. 11, lines 50-66: If, however, there are several equally probable identity matches, or the workflow module is running in " manual" or "learning" mode, then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image. Steinberg further discloses in col. 23, lines 23-30: This face candidate region is next presented to the user of the system via a dialog box [4330]. This dialog box includes the current face candidate region and, if the associated Faceprint was processed by the auto-identification algorithm, a number of potential matching faces of "known persons" may also be explicitly displayed. Therefore, Steinberg discloses “outputting, automatically under processor control, a match result of matching images when one of the captured images matches one of the images of the known subjects; transmitting, automatically under processor control, the match result, comprising the matching images as captured and known, to a device at a second location that is remote from the first location; displaying the matching images on the device at the second location”.
Applicant argues, at page 12, that Steinberg does not disclose “receiving a user input indicating confirmation of matching based on the visual comparison, when the human viewer decides that the displayed matching images are a true match.”
The examiner respectfully disagrees. Steinberg discloses in col. 23, lines 18-55: Once all of the face candidate regions on the Auto Recognition List have been processed the system must next consider any face candidate regions which are on the Manual Recognition List … This face candidate region is next presented to the user of the system via a dialog box [4330]. This dialog box includes the current face candidate region and, if the associated Faceprint was processed by the auto-identification algorithm, a number of potential matching faces of "known persons" may also be explicitly displayed. In addition the user may be provided with a browsable list of all "known persons" to select from and an option to create a new "known person". This list of face candidate regions may be presented to the user the next time that user input is detected. Given that the user does identify the face candidate region, then the associated Faceprint is added to a new Identity Grouping for that person and a new Face Class is also created for the Faceprint [4350], or if the Faceprint is within a predetermined minimum distance of an existing Identity Grouping then that Identity Grouping is enlarged to encompass the Faceprint. Therefore, Steinberg discloses “receiving a user input indicating confirmation of matching based on the visual comparison, when the human viewer decides that the displayed matching images are a true match.”

Applicant's arguments filed on 09/15/2022, regarding 101 rejection of claims 1-18, have been fully considered but they are not persuasive. 
Applicant argues that the Examiner did not identify any court decisions in which the claim limitations before the examiner are the same as those found to be well-understood, routine, conventional by the courts.
The examiner respectfully disagrees. The following limitations “comparing captured images with images of known subjects to determine whether a captured image matches an image of a known subject, the images of know subjects being on a data store; outputting a match result of matching images when one of the captured images matches one of the images of the known subjects; carrying out, at the second location, a visual comparison of the displayed matching images, by a human viewer; and receiving a user input indicating confirmation of matching based on the visual comparison, when the human viewer decides that the displayed matching images are a true match” are clearly identified as mental process which is an abstract idea implemented on a computer environment. See for example MPEP 2106.04(a)(2) III. MENTAL PROCESSES and MPEP 2106.04(a)(2) III. C.  A Claim That Requires a Computer May Still Recite a Mental Process. The abstract idea is not integrated into a practical application because generically recited computer elements, i.e. imaging device, processor, a comparator, a transmitter, input/output means, and a display, do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements “capturing images of faces at a first location with an imaging device; transmitting, automatically under processor control, the match result, comprising the matching images as captured and known, to a device at a second location that is remote from the first location; displaying the matching images on the device at the second location; and transmitting the confirmation of matching to a device at a third location that is remote from said second location and displaying the confirmation of matching on the device at the third location” are well-understood, routine, conventional activities previously known to the industry, which are recited at a high level of generality those of ordinary skill in the art would recognize, or as recognized by the courts. MPEP stated that “examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities”. See MPEP § 2106.05(d) II.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity which are applicable to this case: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, ii. Performing repetitive calculations, iv. Storing and retrieving information in memory as listed in MPEP § 2106.05(d) II. Furthermore, in addition to activities recognized by courts as well‐understood and routine activities, those of ordinary skill in the art would recognize that capturing and displaying images using cameras and displays are well‐understood and routine activities. Therefore, claims 1-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482